MEMORANDUM **
Ethel Griffith’s survivors, Samuel Griffith, Stephanie Griffith, Marcia Griffith, and Samuel Griffith, Jr., appeal the district court’s grant of summary judgment for Allstate Insurance Company in their diversity action for breach of contract and other causes of action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Balint v. Carson City, 180 F.3d 1047, 1050 (9th Cir.1999). and we may affirm on any ground supported by the record, Olson v. Morris, 188 F.3d 1083, 1085 (9th Cir.1999).
Because Ethel Griffith resided in California and the contract was made in Cali*451fornia, California law governs this diversity action. See Freeman v. Allstate Ins. Co., 253 F.3d 533, 535 (9th Cir.2001). We conclude that Allstate was entitled to rescind its insurance contract on Ethel Griffith’s life when it learned that she had materially misrepresented her health status when she applied for insurance. See id. at 535-536 (upholding recission where misstatements were made in response to questions by telephone solicitor, telephone conversation was taped, and enrollment form confirmation was sent to insured).
Appellants’ remaining contentions lack merit.
Accordingly, we affirm the district court’s grant of summary judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.